IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                 On Brief February 28, 2005

              JUDY DODSON. v. ST. THOMAS HOSPITAL, ET AL.

                A Direct Appeal from the Circuit Court for Davidson County
                  No. 03C-1563     The Honorable Barbara Haynes, Judge



                     No. M2004-01102-COA-R3-CV - Filed April 7, 2005


        Appellant, an at-will employee, was terminated from her position with St. Thomas Hospital
because an investigation led Hospital employees to the conclusion that Appellant was involved in
the harassing and stalking of another employee. Appellant sued Hospital and two employees for
intentional infliction of emotional distress and negligent infliction of emotional distress stemming
from her termination. Appellees moved for summary judgment, which was granted. We affirm.


      Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Circuit Court Affirmed

W. FRANK CRAWFORD , P.J., W.S., delivered the opinion of the court, in which ALAN E. HIGHERS,
J. and DAVID R. FARMER , J., joined.

James L. Harris of Nashville For Appellant, Judy Dodson

Matthew C. Lonergan and Karyn C. Bryant of Nashville For Appellees, St. Thomas Hospital, Kathy
Tyler, and Diane Fitzpatrick

                                            OPINION

        Judy Dodson (“Plaintiff,” or “Appellant”) was formerly employed by St. Thomas Hospital
(the “Hospital”) as a Cardiac Thoracic Operating Room Processing Assistant. Specifically, Ms.
Dodson was responsible for stocking the sub-sterile areas, counting instruments, stocking back-up
carts and setting up the operating rooms for the nurses. Ms. Dodson’s work hours were from 5:30
a.m. until 2:00 p.m.

        In late February 2003, Jan Barnhill, a registered Nurse in the cardiac surgery area, began
receiving threatening and harassing cards and letters at the Hospital. The initial cards and letters
were found taped to Ms. Barnhill’s locker in the cardiac surgery room. Ms. Barnhill reported the
cards and letters to Brian Baker, the Hospital’s Security Supervisor, and Mr. Baker began an
investigation.
       At the outset of the investigation, Mr. Baker interviewed Ms. Barnhill and other cardiac
surgery employees about the cards and letters. Ms. Barnhill believed that it was possible that her ex-
boyfriend was in some way connected to the threats; however, her ex-boyfriend was not a Hospital
employee and would allegedly not have been able to access the locker room. None of the employees
that Mr. Baker interviewed had seen anyone deliver the cards and letters nor did they have any idea
who might be responsible. In addition, none of the employees were able to provide any specific
information as to when the cards and letters appeared in the locker room.

        Additional cards and letters were left on Ms. Barnhill’s locker in March 2003 and other cards
were mailed to the Hospital’s address to the attention of Ms. Barnhill during this time. Because of
the inability to pinpoint the timing of the delivery, Mr. Baker was unable to identify the individual(s)
responsible for leaving the cards and letters.

        On April 10, 2003, additional cards addressed to Ms. Barnhill were found at approximately
6:30 a.m. in the cardiac surgery lounge. Access to the cardiac surgery lounge is restricted to Hospital
employees. Mr. Baker interviewed several employees and learned that the cards had not been in the
lounge the night before. He then reviewed the videotape recording made by the surveillance camera
immediately outside the door leading to the cardiac surgery area where the lounge is located. The
tape showed several people, including Ms. Dodson, entering the area. Each of the individuals who
entered the area, other than Ms. Dodson, wore surgical scrubs. Thus, Mr. Baker determined that
those individuals were entering the area for a legitimate purpose. Ms. Dodson, however, entered the
area in street clothes carrying a purse. She exited quickly–within approximately one minute of
entering. From this, Mr. Baker determined that Ms. Dodson was entering the area for the purpose
of dropping something off and not for the purpose of working.

        Following Mr. Baker’s review of the tape, he contacted Diana Fitzpatrick, the Cardiac
Thoracic Operating Room Manager for the Hospital and the supervisor for Ms. Barnhill and Ms.
Dodson. Ms. Fitzpatrick identified Ms. Dodson on the tape. Ms. Fitzpatrick and Mr. Baker then met
with Ms. Barnhill to determine if she had any type of relationship with Ms. Dodson or if there was
any reason that Ms. Dodson would be involved in delivering the cards and letters. During the
interview, Ms. Barnhill informed Ms. Fitzpatrick and Mr. Baker that Ms. Dodson had cleaned her
house for a period of time but that she had advised Ms. Dodson several months prior that she no
longer needed her services. Ms. Barnhill also indicated that Ms. Barnhill’s former boyfriend had
frequently been present at her house when Ms. Dodson was cleaning and that he appeared to have
developed a friendly relationship with Ms. Dodson’s husband who was also present during the
cleaning.

        On April 17, 2003, three cards were found on the cardiac surgery desk. Mr. Barker reviewed
the videotape recording made of the surgery desk area. The tape showed Ms. Dodson removing three
cards from her purse and laying them on the desk.

        On April 22, 2003, Ms. Fitzpatrick and the Hospital’s Human Resources Generalist Cathy
Tyler (together with Ms. Fitzpatrick and the Hospital, “Defendants,” or “Appellees”) met with Ms.


                                                  -2-
Dodson. Ms. Fitzpatrick and Ms. Tyler informed Ms. Dodson that the Security Department had been
investigating the harassing letters and cards and that they had a videotape that showed Ms. Dodson
delivering three of the letters. When asked why she delivered the cards, Ms. Dodson allegedly
replied that the cards and letters were “a joke,” that she did not write them and that she had delivered
them “for a friend.” Ms. Dodson allegedly refused to divulge the name of said “friend.” Ms.
Fitzpatrick and Ms. Tyler then informed Ms. Dodson that the letters were of a threatening nature and
inappropriate and that the Hospital was terminating her employment. Ms. Dodson allegedly said that
she could not understand why the Hospital was terminating her employment and repeated that it was
“just a joke.” Ms. Tyler and Ms. Fitzpatrick explained that her actions were a form of stalking and
that she had violated the Hospital’s employment policies.

       Following her termination, on May 27, 2003, Ms. Dodson filed a Complaint against the
Hospital, Ms. Tyler and Ms. Fitzpatrick. The Complaint reads, in relevant part, as follows:

               6. Plaintiff was attending to her job functions at approximately 5:15
               AM on April 17, 2003. A man not familiar to her approached her,
               stating that he was lost and needed to deliver some “Thank You”
               cards to the Department of Open Heart Surgery. He had several
               sealed envelopes in his possession, which he represented contained
               the cards. Plaintiff advised this person that the Department was not
               open, and this person thereupon asked plaintiff if she would be
               willing to assist him in getting the cards to their intended destination.
               Plaintiff, in accordance with St. Thomas’ established protocol and
               “Core Values,” replied that the envelopes could either be left with St.
               Thomas Security or, alternatively, he could leave the envelopes with
               plaintiff and she would place them on the desk in the Department
               requested. The person asked plaintiff to deliver the cards. She agreed
               to do so, and did in fact deliver the envelopes, unopened, to the
               destination requested.

               7. Plaintiff had no reason to believe that the person described
               hereinabove had any motive other than that stated, nor any reason to
               believe that the sealed envelopes contained anything other than
               “Thank You” cards, as represented. Plaintiff did, in fact, reasonably
               believe that the representations made to her by the person in question
               were true.

               8. On April 22, 2003, plaintiff was summoned summarily and
               without warning to the St. Thomas Human Resources Department.
               At that time, defendants Tyler and Fitzpatrick, acting in their
               respective capacities as employees, servants, and disclosed agents of
               St. Thomas, informed plaintiff that she was being discharged from her
               employ for “stalking.” Plaintiff was informed that the sealed


                                                  -3-
              envelopes which she had received and delivered, as described
              hereinabove, contained threats against a St. Thomas nurse named
              Janice Barnhill. Defendants called plaintiff a criminal. St. Thomas
              caused a criminal complaint to be made against plaintiff with the
              Metropolitan Nashville Police Department, as a result of which
              plaintiff was threatened with being charged with unspecified crimes
              apparently associated with the contents of the sealed envelopes.

              9. Defendants knew, or in the exercise of reasonable prudence and
              diligence should have known, from plaintiff’s long and untroubled
              employment history that it was extremely unlikely that plaintiff would
              surreptitiously threaten a fellow employee or act in any other way
              commensurate with an accusation of “stalking.” Defendants’
              investigation of the incident described in this Complaint was either
              nonexistent or woefully inadequate and negligently performed.

              10. The conduct of defendants, as described hereinabove, was
              “outrageous conduct” both tortuous and actionable.

              11. The conduct of defendants, as described hereinabove, is correctly
              characterized as intentional infliction of emotional distress.
              Alternatively, the conduct of defendants, as described hereinabove,
              is correctly characterized as negligent infliction of emotional distress.
              Either or both are actionable.

              12. The conduct of defendants, as described hereinabove, was
              defamatory and actionable.

              13. As a direct and proximate result of defendants’ wrongful acts and
              omissions, as described hereinabove, plaintiff has suffered and will
              continue to suffer psychological injury, extreme emotional distress,
              and humiliation. Further, plaintiff’s earning capacity has been
              diminished by said conduct.

              WHEREFORE AND FOR ALL OF WHICH plaintiff sues
              defendants, jointly and severally, for $1,000,000.00 in actual damages
              and $1,000,000.00 in exemplary damages....

       On July 9, 2003, the Appellees filed an Answer generally denying the accusations contained
in Ms. Dodson’s Complaint and asserting, inter alia, that Ms. Dodson was an at-will employee who
was subject to termination at any time.




                                                -4-
        On February 27, 2004, Appellees filed “Defendant’s Motion for Summary Judgment,” along
with a Statement of Material and Undisputed Facts, depositions, affidavits, and other documentation
in support thereof. On April 12, 2004, Ms. Dodson filed “Plaintiff’s Memorandum in Opposition
to Defendant’s Motion for Summary Judgment,” along with “Plaintiff’s Response to Defendant’s
Statement of Material and Undisputed Facts.”

        A hearing was held by the trial court on April 16, 2004. On April 27, 2004, the trial court
entered its Order granting Appellees’ Motion for Summary Judgment. Ms. Dodson appeals and
raises two issues for review as stated in her brief:

               1. Whether the Court erred in holding that Tennessee law does not
               recognize causes of action for negligent or intentional infliction of
               emotional distress in the context of an employer’s termination of an
               at-will employee.

               2. Whether the trial court erred in holding that Defendant was not
               liable for the tort of negligent infliction of emotional distress.

In addition to the above issues, Appellees assert that Ms. Dodson’s appeal is frivolous and that,
consequently, they are entitled to an award of fees and expenses.

        A motion for summary judgment should be granted when the movant demonstrates that there
are no genuine issues of material fact and that the moving party is entitled to a judgment as a matter
of law. See Tenn. R. Civ. P. 56.04. The party moving for summary judgment bears the burden of
demonstrating that no genuine issue of material fact exists. See Bain v. Wells, 936 S.W.2d 618, 622
(Tenn.1997). On a motion for summary judgment, the court must take the strongest legitimate view
of the evidence in favor of the nonmoving party, allow all reasonable inferences in favor of that
party, and discard all countervailing evidence. See id. In Byrd v. Hall, 847 S.W.2d 208
(Tenn.1993), our Supreme Court stated:

               Once it is shown by the moving party that there is no genuine issue
               of material fact, the nonmoving party must then demonstrate, by
               affidavits or discovery materials, that there is a genuine, material fact
               dispute to warrant a trial. In this regard, Rule 56.05 provides that the
               nonmoving party cannot simply rely upon his pleadings but must set
               forth specific facts showing that there is a genuine issue of material
               fact for trial.

Id. at 210-11 (citations omitted).

        Summary judgment is only appropriate when the facts and the legal conclusions drawn from
the facts reasonably permit only one conclusion. See Carvell v. Bottoms, 900 S.W.2d 23, 26 (Tenn.
1995). Since only questions of law are involved, there is no presumption of correctness regarding


                                                 -5-
a trial court's grant of summary judgment. See Bain, 936 S.W.2d at 622. Therefore, our review of
the trial court's grant of summary judgment is de novo on the record before this Court. See Warren
v. Estate of Kirk, 954 S.W.2d 722, 723 (Tenn.1997).
         Ms. Dodson first contends that summary judgment was granted in error because the record
contains disputed material facts. Specifically, Ms. Dodson asserts that the outcome here “hinges
squarely on state of mind, intent, or witness credibility” and, consequently, summary judgment is
not the appropriate vehicle for disposition. As set out in her Complaint above, Ms. Dodson claims
that she was approached by a stranger who asked her assistance in delivering some “Thank you”
cards. However, aside from the Complaint, there is nothing in this record (i.e. a sworn statement)
to corroborate her account of the events that precipitated her placing the envelopes on the department
desk.1 When reviewing the lower court’s decision, we must bear in mind that the causes of action
at issue in this appeal are negligent infliction of emotional distress and intentional infliction of
emotional distress. The material facts bearing on these causes of action, therefore, lie in the actions
of Ms. Tyler and/or Ms. Fitzpatrick in dealing with Ms. Dodson during the meeting that culminated
in Ms. Dodson’s termination. As evidenced by Ms. Dodson’s “Responses to Defendant’s Statement
of Material and Undisputed Facts,” the actions of Ms. Tyler and Ms. Fitzpatrick are undisputed, to
wit:

                 19. On April 22, 2003, Ms. Fitzpatrick and Cathy Tyler, Human
                 Resources Generalist, met with Ms. Dodson after reviewing the
                 Security Department’s investigation.

                 RESPONSE: Admitted.

                 20. Ms. Fitzpatrick and Ms. Tyler advised Ms. Dodson that the
                 Security Department had been investigating the delivery of
                 threatening and harassing cards and letters to Jan Barnhill and they
                 had learned that she had been involved in delivering the cards and
                 letters.

                 RESPONSE: Admitted.

                 21. Ms. Fitzpatrick and Ms. Tyler explained to Ms. Dodson that they
                 had reviewed video tape recordings which showed her entering the
                 hall leading to the cardiac lounge at the approximate time cards were
                 left in the lounge and leaving a set of cards at the security desk.

                 RESPONSE: Admitted.




        1
          W e note that Ms. Dodson’s D eposition was filed in this case; however, this Deposition does not contain
testimony concerning a stranger allegedly soliciting Ms. Dodson to deliver the envelopes.

                                                       -6-
               22. Ms. Tyler asked Ms. Dodson why she had delivered the cards and
               letters to Ms. Barnhill and Ms. Dodson replied that the cards and
               letters were “a joke,” that she did not write the cards and letters and
               that she had delivered them “for a friend.” Ms. Tyler and Ms.
               Fitzpatrick asked Ms. Dodson what friend and she said “just a
               friend.”

               RESPONSE: Admitted, but incomplete. Plaintiff’s use of the
               word “joke”, in context, was meant in the sense that the current
               circumstances–being terminated–were preposterous and unfair.
               The “friend” plaintiff referred to was a friend of someone else,
               not a friend of plaintiff.

               23. Ms. Tyler and Ms. Fitzpatrick then told Ms. Dodson that the
               letters were of a threatening nature and inappropriate and the Hospital
               was terminating her employment.

               RESPONSE: Admitted.

               24. Ms. Dodson said she could not understand why the Hospital was
               terminating her employment and repeated that it was “just a joke.”
               Ms. Tyler and Ms. Fitzpatrick explained that her actions were a form
               of stalking and that she had violated the Hospital’s employment
               policies.

               RESPONSE: Admitted, but incomplete. See Response to no. 22,
               above.

(Citations to the record omitted).

        Ms. Dodson also contends that the Hospital was negligent in its investigation surrounding
the harassing letters and cards. When questioned about her knowledge of the extent and nature of
Mr. Baker’s investigation, Ms. Dodson responded, in relevant part, as follows in her Deposition:

               Q. You claim in the lawsuit you filed against the defendants, Mrs.
               Dodson, as I understand it, that the defendants’ investigation of the
               matters surrounding your termination was nonexistent, inadequate, or
               negligent. Tell me what you know about what investigation was
               performed prior to your termination.

               A. They [ Ms. Tyler and Ms. Fitzpatrick] said they seen [sic] me
               laying the cards on the desk and that I was on camera, which I didn’t
               deny doing. I told them I did it.


                                                -7-
               *                                   *                              *

               Q. Okay. Do you know anything else about what kind of
               investigation was performed that led to your termination?

               A. That’s all they told me.

               Q. Okay. Tell me then, what is the factual basis for your claim in
               this lawsuit that the defendants did not do an adequate investigation
               prior to terminating you?

               A. What do you mean?

               Q. Do you understand my question?

               A. No.

               Q. Well, you’ve claimed in this lawsuit, Mrs. Dodson, that the
               defendants’ investigation into the events that led to your termination
               was negligent, inadequate, and nonexistent. What I want to know is
               what facts you relied on for that claim.

               A. Well, I would think you would have to have more than that, just
               the four cards.

               Q. More than what?

               A. More proof of something, you know, that–because all I did was
               laid [sic] the four cards on the desk, and they fired me on that. I
               mean, to me, you would have to have substantial...something that I’m
               doing wrong other than that.

Despite the fact that Ms. Dodson, in her deposition, contends that she knew nothing of the
investigation outside the fact that the Hospital knew she had place the cards on the department desk,
in her “Responses to Defendants’ Statement of Material and Undisputed Facts,” she admits to the
following facts surrounding Mr. Baker’s investigation:

               7. Mr. Baker was unable to pinpoint the approximate time the cards
               and letter [the initial cards and letters found taped to Ms. Barnhill’s
               locker in the cardiac surgery locker room] had been delivered in order
               to focus on the specific individuals entering or exiting the locker
               room at a particular time.



                                                -8-
RESPONSE: Admitted.

*                                      *                          *

10. On April 10, 2003, additional cards addressed to Ms. Barnhill
were found at approximately 6:30 a.m. in the cardiac surgery lounge.
Access to the cardiac surgery lounge is restricted to Hospital
employees.

RESPONSE: Admitted.

11. Mr. Baker interviewed employees and learned that the cards had
not been in the lounge the night before.

RESPONSE: Admitted.

12. Mr. Baker then reviewed the video tape recording made by the
camera immediately outside the door leading into the cardiac surgery
area where the lounge is locate.

RESPONSE: Admitted.

13. The tape recording showed several individuals entering the area
before the cards were found, including Ms. Dodson. Each of the
individuals who entered the area other than Ms. Dodson wore surgical
scrubs and Mr. Baker thus determined that those individuals were
entering the area for the purpose of proceeding to operating rooms for
surgery or other work in the cardiac surgery area.

RESPONSE: Admitted.

14. Unlike the others who entered the cardiac surgery area before the
cards were found, Ms. Dodson entered the area in street clothes
carrying a purse. She exited the area quickly; leaving within
approximately one-minute of entering the area. These facts indicated
to Mr. Baker that Ms. Dodson was entering the area not for the
purpose of work but for the purpose of dropping something off in the
lounge.

RESPONSE: Admitted.

15. Following Mr. Baker’s review of the tape, he contacted Diana
Fitzpatrick, Cardiac Thoracic Operating Room Manager for the


                                 -9-
               Hospital and the supervisor for Ms. Barnhill and Ms. Dodson, and
               asked her if she could identify the individual on the tape.

               RESPONSE: Admitted.

               *                                       *                            *

               18. On April 17, 2003, more cards were found on the cardiac surgery
               desk. Mr. Baker reviewed the video tape recording made of the
               surgery desk area. The tape showed Ms. Dodson removing three
               cards from her purse and laying them on the surgery desk.

               RESPONSE: Admitted.

(Citations to the record omitted).

         Based upon the foregoing admissions, it appears that the material facts surrounding Mr.
Baker’s investigation are undisputed in this case. Having found that there is no dispute of material
fact in this case, we now turn to the question of whether Appellees are entitled to summary judgment
as a matter of law.

       It is undisputed that Ms. Dodson was an at-will employee of the Hospital. Our Supreme
Court, in Stein v. Davidson Hotel Company, 945 S.W.2d 714 (Tenn. 1997), states as follows
concerning when a cause of action lies for a legal wrong stemming from termination of an at-will
employee:

               The doctrine of employment-at-will is a long standing rule in this
               State which recognizes the concomitant right of either the employer
               or the employee to terminate the employment relationship at any time,
               for good cause, bad cause, or no cause at all, without being guilty of
               a legal wrong. Harney v. Meadowbrook Nursing Center, 784 S.W.2d
921, 922 (Tenn.1990); Watson v. Cleveland Chair Co., 789 S.W.2d
538 (Tenn.1989). Both by statute and case law in this and other states,
               however, some restrictions have been imposed upon the right of an
               employer to terminate an at-will employee. In Tennessee an
               employee-at-will generally may not be discharged for attempting to
               exercise a statutory or constitutional right, or for any other reason
               which violates a clear public policy which is evidenced by an
               unambiguous constitutional, statutory, or regulatory provision. See
               e.g., Mason v. Seaton, 942 S.W.2d 470 (Tenn.1997); Conatser v.
               Clarksville Coca-Cola, 920 S.W.2d 646 (Tenn.1995); Reynolds v.
               Ozark Motor Lines, Inc., 887 S.W.2d 822 (Tenn.1994); Anderson v.
               Standard Register Co., 857 S.W.2d 555 (Tenn.1993); Hodges v. S.C.


                                                -10-
                  Toof & Co., 833 S.W.2d 896 (Tenn.1992); Chism v. Mid-South
                  Milling Co., 762 S.W.2d 552 (Tenn.1988); Clanton v. Cain-Sloan
                  Co., 677 S.W.2d 441 (Tenn.1984).

Id. at 716-17.

        In the instant case, Ms. Dodson has not alleged that her termination was in violation of any
statute, right, or public policy. The gravamen of at-will employment is the recognition that both
employers and employees need freedom to make their own business judgments without interference
of the courts. Mason v. Seaton, 942 S.W.2d 470, 474 (Tenn. 1997). Absent a clear abuse of law
or policy, it is beyond the purview of this Court to find that an employer is guilty of “a legal wrong”
in terminating an employee who is believed to have participated in the stalking and harassment of
another employee. However, although no “legal wrong” arises from the actual termination of an at-
will employee in Tennessee absent violation of policy or statute, we cannot stretch the holding of
Stein so far as to say that there can be no cause of action arising from the manner in which an at-will
employee is terminated. Consequently, we will address the merits of Ms. Dodson’s causes of action
for both intentional and negligent infliction of emotional distress.2

        Our Supreme Court outlined the three elements that a plaintiff must allege to make a prima
facie showing of intentional infliction of emotional distress in Bain v. Wells, 936 S.W.2d 618
(Tenn.1997). "[U]nder Tennessee law, there are three essential elements to a cause of action: (1) the
conduct complained of must be intentional or reckless; (2) the conduct must be so outrageous that
it is not tolerated by civilized society; and (3) the conduct complained of must result in serious
mental injury." Id. at 622. As to the second element, Tennessee has adopted the definition of
outrageous conduct given in the Restatement (Second) of Torts:

                  The cases thus far decided have found liability only where the
                  defendant's conduct has been extreme and outrageous. It has not been
                  enough that the defendant has acted with an intent which is tortious
                  or even criminal, or that he has intended to inflict emotional distress,
                  or even that his conduct has been characterized by 'malice,' or a
                  degree of aggravation which would entitle the plaintiff to punitive
                  damages for another tort. Liability has been found only where the
                  conduct has been so outrageous in character, and so extreme in
                  degree, as to go beyond all bounds of decency, and to be regarded as
                  atrocious and utterly intolerable in a civilized community. Generally,
                  the case is one in which the recitation of the facts to an average
                  member of the community would arouse his resentment against the
                  actor, and lead him to exclaim, 'Outrageous!'


         2
            W e note that Ms. Dodson’s second issue only raises a question concerning the negligent infliction of emotional
distress claim; however, we will address both negligent and intentional infliction of emotional distress since both were
raised in the Complaint.

                                                          -11-
Id. at 623.

        The recitation of the undisputed material facts in this case, as set out above, simply does not
arouse the level of resentment toward the Hospital or its employees that would be necessary to make
out a claim for intentional infliction of emotional distress.

        As to the claim for negligent infliction of emotional distress, our Supreme Court has outlined
the prima facie case for negligent infliction of emotional distress. In order to make such a case, the
plaintiff must prove the elements of duty, breach of duty, injury or loss, causation in fact, and
proximate cause. See Camper v. Minor, 915 S.W.2d 437, 446 (Tenn.1996). In Camper, the Court
further held that recovery for negligent infliction of emotional distress claims, where there is no
physical injury, is limited to serious or severe emotional injury supported by expert medical or
scientific proof. Id. From our review of the record, Ms. Dodson has provided no scientific or
medical proof to meet the burden of establishing an injury under this tort. Consequently, summary
judgment was correct on these causes of action.

       Appellees seek an award of attorney fees and costs for a frivolous appeal. As our Supreme
Court has stated, "Successful litigants should not have to bear the expense and vexation of
groundless appeals." Davis v. Gulf Insurance Group, 546 S.W.2d 583, 586 (Tenn.1977). However,
from the totality of the circumstance, we do not find this to be a frivolous appeal. For the foregoing
reasons, the judgment of the trial court is affirmed. Costs of this appeal are assessed against the
Appellant, Judy Dodson, and her surety.



                                               __________________________________________
                                               W. FRANK CRAWFORD, PRESIDING JUDGE, W.S.




                                                 -12-